DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the petition filed on 22 November 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner did not read the claims in light of the specification, giving the claims the broadest possible interpretation rather than the broadest reasonable interpretation. The petition has been granted, and therefore claims 12 – 15 have been reinstated.

Drawings
The drawings were received on 22 November 2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 22 November 2021, with respect to claims 1 – 11 and 17 - 21 have been fully considered and are persuasive.  The rejection of claims 1 - 11 and 17 - 21 under 35 USC 101 has been withdrawn. 
Applicant's arguments filed 22 November 2021 regarding the rejection of claim 16 under 35 USC 101 have been fully considered but they are not persuasive. 
.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer-based method for identifying a patient-specific neurosurgery target location, comprising accessing data and identifying a specific data point. This judicial exception is not integrated into a practical application because the method claims recite gathering steps that do not add a meaningful limitation to the method as they are insignificant 

Allowable Subject Matter
Claims 1 - 15 are allowed.
Claims 17 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
WO 2018/157909 (in IDS) is the closest prior art and teaches a system for identifying a patient-specific neurosurgery target location.  However, the prior art fails to teach that the atlas is a quantitative connectome atlas comprising population-based, disease-specific structural and functional connectivity maps comprising a pattern of tracts and networks and in that the definition of a target location is based on a  comparison between a pattern of tracts and networks from the brain imaging data for the patient and the pattern of tracts and networks associated with the OTA identified form the population of patients in the quantitative connectome atlas.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792